Gilbert, J.
1. The verdict rendered on the state of facts set out in the
certified question was not contrary to law. Wooten v. Nall, 18 Ga. 609 (7), 624; Francis v. Dickel, 68 Ga. 255 (2); Austin v. Appling, 88 Ga. 54, 59 (13 8. E. 955) ; Lippincott v. Behre, 122 Ga. 543, 546 (50 S. E. 467) ; Burson v. Shields, 160 Ga. 723, 730 (129 S. E. 22).
2. Even if it would have been better practice to have first amended the petition, the admission of the evidence was not reversible error. The verdict as rendered affected only that defendant as to whom the evidence was material and relevant; and therefore the result in the present instance is exactly the same as if the petition had been amended.

All the Justices concur.

Z. B. Rogers, for plaintiff in error.
Tutt & Brown and Clark Edwards Jr., contra.